 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

   MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA    )
                            )       CRIMINAL ACTION NO.
     v.                     )          1:14cr314-MHT
                            )               (WO)
PHILIP VAN McARDLE          )

                          ORDER

    This   matter    is   before        the   court   on   the

government’s petition for modifying the conditions

of supervision (doc. no. 81).           Because the proposed

modification   of   conditions     of    supervised   release

could result in incarceration (that is, if the court

were to approve the proposed modification, defendant

Philip Van McArdle’s failure to comply could result

in further incarceration), the court believes that

defendant McArdle should first have the opportunity

to consult with counsel.

    It is therefore ORDERED as follows:
    (1) The clerk of the court shall arrange for

the re-appointment of counsel for defendant Philip

Van McArdle.

    (2)   On   or   before   July   19,   2019,   defendant

McArdle himself or his counsel must inform the court

in writing whether defendant McArdle still agrees to

the proposed modification.

    DONE, this the 2nd day of July, 2019.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE
